DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species, sub-species A2, encompassing claims 36-42 and 45-47, in the reply filed on 09/16/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 36, and dependent claims 37-47 thereof, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 36 recites the limitation “wherein the first frame is coupled to a patient’s body,” in line 12. This limitation positive recites and encompasses a patient’s body. The Congress has excluded claims directed to or encompassing human organism from patentability. Consequently, the claims are rejected as they recite a patent-ineligible subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-42 and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,518,104. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous methods of treating body tissue using a non-invasive body contouring system. Regarding claim 36 of the instant application, claim 1 of the patent is directed to a methods of treating body tissue using a non-invasive body contouring system, the method comprising: providing a first frame comprising a first fastening member, the first frame defining a first aperture; coupling the first frame to a patient's body in a fixed position relative to a tissue treatment region such that a surface of the tissue treatment region extends into the first aperture; coupling a first applicator of a non-invasive body contouring system to the first frame, using the first fastening member, the first applicator comprising an optical window having a skin-contacting surface; contacting a portion of the surface of the tissue treatment region extending into the first aperture with the skin-contacting surface of the optical window upon coupling the first applicator to the first frame; generating treatment energy from a source disposed in a housing of the non-invasive body contouring system; delivering the treatment energy to the first applicator via an umbilical extending from the housing to the first applicator; and transmitting the treatment energy delivered to the first applicator through the first aperture.
Regarding claim 37 of the instant application, see claim 2 of the patent.
Regarding claim 38 of the instant, see claim 4 of the paten.
Regarding claim 39 of the instant, see claim 5 of the patent.
Regarding claim 40 of the instant, see claim 6 of the patent.
Regarding claim 41 of the instant, see claim 3 of the patent.
Regarding claim 42 of the instant, see claim 7 of the patent.
Regarding claim 45 of the instant, see claim 10 of the patent.
Regarding claim 46 of the instant, see claim 11 of the patent.
Regarding claim 47 of the instant, see claim 12 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 24, 2022